Citation Nr: 9904354	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
metatarsalgia, right foot, status post condylectomy right 
third metatarsal head, prior to August 22, 1994 and 
dissatisfaction with the 30 percent evaluation for 
metatarsalgia, right foot, status post condylectomy right 
third metatarsal head assigned from August 22, 1994.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO).  By rating decision in June 1989, the 
RO granted entitlement to service connection for 
metatarsalgia, right foot, status post condylectomy right 
third metatarsal head, and assigned a noncompensable rating 
effective February 28, 1989.  An appeal from the assignment 
of the noncompensable rating was initiated by notice of 
disagreement received in August 1989.  A statement of the 
case was issued in September 1989.  The veteran testified at 
a personal hearing at the RO in October 1989, and the 
transcript of that hearing constituted a timely substantive 
appeal, thus completing an appeal on the increased rating 
issue pursuant to 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).

Based on an April 1990 decision by the Hearing Officer, the 
RO increased the rating for the veteran's right foot 
disability from noncompensable to 10 percent disabling 
effective February 28, 1989.  The record shows no clearly 
expressed intent by the veteran to limit his appeal to 
entitlement to a 10 percent disability rating; therefore, the 
increased rating issue arising from the June 1989 rating 
decision remains in appellate status.

The veteran appeared at another hearing at the RO in August 
1995.  By rating decision in February 1996, the RO increased 
the evaluation for the veteran's service connected right foot 
disability from 10 percent disabling to 20 percent disabling, 
effective August 22, 1994.  In March 1996, the RO received a 
notice of disagreement from the assignment of August 22, 
1994, as the effective date for the increased rating.  A 
statement of the case was issued in April 1996, and a 
substantive appeal on the effective date issue was received 
that same month.

By rating action in June 1998, the RO increased the 
evaluation for the service connected right foot disability 
from 20 percent to 30 percent, effective from August 22, 
1994.  A temporary total rating under 38 C.F.R. § 4.30 was 
granted effective from July 2, 1997 and the 30 percent 
evaluation was continued from January 1, 1998. 

In May 1997, the veteran submitted a claim for secondary 
service connection for deformities of the third, fourth and 
fifth toes, as a result of the service connected right foot 
metatarsalgia, status post condylectomy.  As that claim has 
not been adjudicated, it is referred to the RO for the 
appropriate action.

The Board has rephrased the issue on appeal in light of the 
holding in Fenderson v. West, No. 96-947 ( U.S. Vet. 
App. January 20, 1999), which is discussed below.

The issue of entitlement to a temporary total rating under 
38 C.F.R. § 4.30 after December 31, 1997 is addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
a right foot disability, which was received on February 28, 
1989.

2.  By rating action in June 1989, the RO granted a 
noncompensable evaluation for metatarsalgia, right foot, 
status post condylectomy, right third metatarsal head, under 
Diagnostic Code 7819-5284, effective from February 28, 1989; 
an appeal on the assignment of the noncompensable rating was 
completed by a substantive appeal in October 1989 arising 
from the June 1989 rating decision, and that issue has 
therefore remained in appellate status.

3.  The veteran's right foot disability throughout the appeal 
period is manifested by complaints of pain on walking and on 
weight bearing while on the job for long periods of time 
which increased in severity following discharge from service. 


CONCLUSION OF LAW

Entitlement to a 30 percent evaluation, and no more,  for 
metatarsalgia, right foot, status post condylectomy, right 
third metatarsal head, under Diagnostic Code 5284 is 
warranted throughout the appeal period.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400(b)(2),4.1, 4.2, 
4.7, 4.10; Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran reported a 
plantar wart on the February 1969 pre-induction Report of 
Medical History.  Beginning in June 1969, the veteran was 
treated for right foot pain due to a plantar wart on the 
right foot.  A severe plantar callosity under the third 
metatarsal head was noted.  In August 1970, the veteran 
underwent excision of a plantar condyle , right third 
metatarsal head after a painful intractable plantar callus 
was unresponsive to conservative care.  The final diagnoses 
included metatarsalgia.  On separation examination in March 
1971, the diagnoses included recurrent metatarsalgia, 
etiology unknown, improved.

On VA examination in April 1989, the veteran reported that 
the right foot was never "back to normal" following surgery 
in 1970.  He indicated that initially it hurt only during 
change of weather but now he had pain with weight bearing 
from working all day.  He denied pain when sitting or at 
night.  He reported that the pain was sharp at times and with 
pressure on foot.  He also reported pain with driving and 
using the gas pedal.  On examination of the right foot, a 
well healed surgical scar on the dorsum of the right foot was 
noted.  The examiner noted a callous with tenderness over the 
2nd and 3rd metatarsal area of the sole of the foot.  It was 
indicated that x-rays of the right foot showed deformity of 
the 4th and 5th metatarsals, a small right calcanea spur, and 
early osteoarthritis of the first toe were noted.  The 
diagnosis was metatarsalgia vs. Morton's neuroma of the right 
foot from previous trauma.  

By rating action in June 1989, the RO granted service 
connection and assigned a noncompensable evaluation for 
metatarsalgia, right foot, status post condylectomy, right 
third metatarsal head, under Diagnostic Code 7819-5284, on 
the basis of the service medical records and the findings 
shown on VA examination in April 1989.  The RO determined 
that the disability pre-existed service and was aggravated 
while on active duty.

VA outpatient records dated from April 1989 to December 1989 
show that in May 1989, the veteran complained of right foot 
pain secondary to the surgical procedure in service.  In 
December 1989, he reported a painful areas on the plantar 
aspect of the 3rd metatarsal joint.  He indicated that the 
foot was painful on walking and working.  On examination, the 
examiner indicated that there was pain directly over the soft 
tissue next to the bone of the right foot and that x-rays 
showed incidental fusion of the right 5th and 4th metatarsals.  
The veteran was to return to be evaluated for surgery of a 
painful neuroma.

The veteran testified in October 1989 that his job since 1984 
required him to be on his feet for 7 1/2 hours a day and that 
he felt that he was aggravating the right foot injury.  He 
indicated that the foot was tender and that he was unable to 
walk normally due to pain.  

By rating action in April 1990, the RO granted a 10 percent 
evaluation for the right foot disability, under Diagnostic 
Code 5279, effective from February 1989, on the basis of the 
Hearing Officer's Decision which determined that a 10 percent 
evaluation was warranted.

The veteran was again seen in July 1990 with complaints of 
painful exostosis of the right metatarsal distal 
interphalangeal joint.  It was also noted that he had pain on 
the plantar aspect foot, third metatarsal.  The examiner 
indicated that the etiology of the pain was abnormal pressure 
from a fallen third metatarsal head.   

In August 1995 the veteran testified that he continued to 
have right foot pain.  He indicated that he was difficulty 
walking and had to wear tennis shoes.  

By Decision dated in February 1996, the Hearing Officer 
determined that a 20 percent evaluation under Diagnostic 
Codes 5279-5284 was warranted, noting that VA outpatient 
records dated from April to July 1995 showed treatment for 
right foot pain, which the veteran had complained of since 
1989.  By rating action in February 1996, the RO assigned a 
20 percent evaluation for the right foot disability from 
August 22, 1994.

VA outpatient records from February 1994 to January 1989 show 
continued treatment for right foot pain.  A July 1997 VA 
discharge summary shows that the veteran was admitted for 
right foot surgery after conservative measures failed to 
relieve right foot pain.  It was noted that he had surgery in 
1970 for realignment of the third metatarsal which gave 
little to no relief.  The veteran underwent a plantar 
condylectomy of the third metatarsal phalangeal joint and 
third and fourth proximal phalangeal resection arthroplasty 
of the metatarsal phalangeal joints and bunionectomy of the 
fifth metatarsal.  

On VA examination in January 1998, the veteran reported 
constant right foot pain that was aggravated by walking or 
weight bearing.  He complained of severe pain and stiffness 
of all the joints of the third, fourth and fifth toes of the 
right foot.  The diagnoses included status post open 
reduction and internal fixation of the third, fourth and 
fifth metatarsal bones with ankylosis of the interphalangeal 
joints of the right foot; excision of bunion of the right 
foot, varicose veins on the right foot in the ankle area and 
degenerative joint disease of the right foot, third, fourth 
and fifth toes.

By rating action in June 1998, a 30 percent evaluation was 
granted for the right foot disability, under Diagnostic Codes 
5279-5284, effective from August 22, 1994, on the basis of 
the current outpatient record and the January 1998 VA 
examination report.  The RO indicated that the effective date 
was assigned on the basis of the veteran's request for an 
increased rating received on August 22, 1994.

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (b)(2) (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5279 (1998), a 10 
percent evaluation is warranted for metatarsalgia, anterior 
(Morton's Disease), unilateral or bilateral.  This is the 
only evaluation warranted under this code.

A moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating 
and a 30 percent rating is required when the foot injury is 
severe.  Actual loss of use of the foot merits a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5284 (1998).

As noted above, by rating action in June 1989, service 
connection for metatarsalgia, right foot, status post 
condylectomy right third metatarsal head was granted 
effective from February 28, 1989, the date of the veteran's 
initial claim.  Recently, the United States Court of Veterans 
Appeals (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with his initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  Fenderson v. West, No. 96-947 ( U.S. Vet. 
App. January 20, 1999).  The Court in AB v. Brown, 6 Vet. 
App. 35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  In the April 1997 
remand, the Board concluded that an appeal on the increased 
rating issue, more properly referred to a claim for an 
original rating, was completed by a substantive appeal in 
October 1989 arising from the June 1989 rating decision, and 
that issue has therefore remained in appellate status.

The RO subsequently granted a 20 percent evaluation by rating 
action in February 1996 and a 30 percent evaluation by rating 
action in June 1998.  The RO determined that the effective 
dates of those ratings was from August 22, 1994, on the basis 
of a request from the veteran for increased ratings, which it 
considered to be a reopened claim.  However, the Board 
concludes that the assignment of August 22, 1994 as the 
effective date of the increased evaluation is in error 
because the original claim remained in controversy when less 
than the maximum available was awarded.  Thus, there could be 
no "reopened" claim for an increased rating in August 1994. 

The Board has reviewed the evidence of record during the 
appeal period and concludes that a 30 percent evaluation, but 
no higher, is warranted for the service connected right foot 
disability throughout the appeal period.  The record shows 
that the veteran complained of severe foot pain at the time 
that he submitted his initial claim for service connection in 
February 1989.  At the April 1989 VA examination he indicated 
that the disability had increased in severity since service 
and that he had pain on weight bearing of the foot and with 
driving.  He indicated that he had been working in an 
occupation that required him to be on his feet the majority 
of the day, indicating that the pain was continual during 
working hours.  The medical evidence shows that he was seen 
in July 1990 and then numerous times from 1994 to the present 
with complaints of right foot pain.  That evidence also shows 
that he has complained of severe foot as of 1989, when the 
original claim was filed.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran is entitled to a 30 percent 
evaluation, but no higher, for metatarsalgia, right foot, 
status post condylectomy right third metatarsal head from the 
beginning of the appeal period and throughout the appeal 
period.  The Board notes that the 30 percent evaluation is 
the maximum available under Diagnostic Code 5284. See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).


ORDER

The appeal is granted.




REMAND

Initially, by rating action in August 1997, the RO granted a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 from 
July 2, 1997 to August 31, 1997 on the basis of the VA 
hospital record showing that the veteran underwent surgery on 
the right foot in July 1997.  The most recent rating action 
dated in June 1998, indicated that the temporary total rating 
under 38 C.F.R. § 4.30 was extended from July 2, 1997 to 
December 31, 1997.  In August 1998, the veteran submitted a 
notice of disagreement as to the period of the temporary 
total rating, indicating that it should have extended until 
January 1998.  The RO has not issued a statement of the case 
with regard to this issue.  See 38 C.F.R. § 19.29 (1998).

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

The RO should issue a statement of the 
case to the veteran on the issue of 
entitlement to an extension of the period 
of a temporary total rating under 
38 C.F.R. § 4.30 after December 31, 1997.  


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

